Citation Nr: 1705845	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  08-00 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for residuals of a head trauma. 

 2. Entitlement to service connection for headaches. 

 3. Entitlement to service connection for dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1978 to August 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the Veteran's petition to reopen a claim of entitlement to service connection for a back disability and claims of entitlement to service connection for residuals of a head trauma, headaches, dizziness and a psychiatric disability, to include, anxiety, and posttraumatic stress disorder (PTSD).  In September 2010, the Veteran testified before the undersigned at a Travel Board hearing.  Thereafter, in January 2011, the Board reopened the claim of entitlement to service connection for a back disability, but remanded the remaining claims for service connection, including the newly reopened claim for a back disability, for additional development. 

In addition, in a January 2014 decision review officer (DRO) decision, service connection was granted for lumbosacral strain with an initial evaluation of 10 percent disabling effective April 28, 2006 to July 27, 2012.  This DRO decision also granted service connection for degenerative disc disease with myelopathy with an initial evaluation of 60 percent effect July 27, 2012.  Subsequently, in a March 2014 DRO decision, service connection was granted for major depressive disorder with an initial evaluation of 50 percent effective April 28, 2006.  These actions constituted a full grant of the benefits sought, and the claims for service connection for a back disability and psychiatric disability are no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

This case is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must again be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

The Board previously remanded the Veteran's claims to determine the posited relationship, if any, between the Veteran's claimed disabilities and his active service.  To this end, VA examination and medical nexus opinions were obtained in February 2011, October 2011 and July 2012.  The February 2011 examiner observed that the Veteran's employment medical records showed he complained of left neck stiffness and the first presentation of his neck burning pain in 2001.  In addition, he documented the other incidents already mentioned above.  The examiner stated that given the Veteran's history of at least five head/neck injuries, at least three of which occurred after service, and that he did not complain of headaches while on active duty, as well as the fact that records from outside facilities document that 2001 was the time of his first problems with the burning occipital pain, neck pain and dizziness, it was difficult to connect these complaints to his service.  He concluded that while he could not absolutely rule out a service-connected relationship, the preponderance of the evidence at this time suggested otherwise.  

Similarly, the October 2011 VA examiner opined that the Veteran's claimed conditions - residuals of a head injury, headaches and dizziness - were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He observed that the Veteran's STRs revealed evidence of a fall with a questionable brief loss of consciousness.  He noted that the Veteran was treated symptomatically and there were no further complaints of headaches or dizziness after the event initially or remotely.  The examiner further stated that although the Veteran contends that his current disabilities were due to the MVA in service, the evidence showed no complaints of dizziness, headaches or head trauma.  He cited to private medical records that substantiate at least three episodes of head trauma after service.  Moreover, the examiner noted that the Veteran's first complaints of dizziness and headaches occurred in 2001.  This same examiner reiterated this opinion in July 2012, that it was difficult to connect the Veteran's complaints of head trauma, headaches and dizziness to his service.  He, therefore, concluded that it was less likely than not that the claimed conditions were related to any incidents on active duty.

Because the VA examiners' opinions appear to be based, in part, on an inaccurate factual premise, an additional opinion is required.  Specifically, the examiner(s) indicated in their rationales that the Veteran had no further complaints of headaches in service after the August 1978 head injury event, initially or remotely.  However, the Veteran was seen in September 1978 with complaints of a headache.  The examiner(s) also reasoned that after service the Veteran's first complaints of dizziness and headaches occurred in 2001.  However, treatment records associated with the Veteran's employment with the postal service show that he complained of headaches and dizziness with bending in September 1986.  See VBMS documents, uploaded November 30, 2011.  He was also seen at South Shore Hospital in August 1989 with complaints of nausea, vomiting and headaches.  See VBMS documents, uploaded May 29, 2012.  Accordingly, an additional medical opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate VA examiner to review the Veteran's file and provide an opinion concerning his headaches, dizziness, and any residuals of a head trauma.  
The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the report that the evidence in the claims file has been reviewed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current headache disability, any disability manifested by dizziness, and/or any other residuals of head trauma had its clinical onset during service or is related to any in-service disease, event, or injury, to include the August 23, 1978, in-service head trauma.  

In providing this opinion, the examiner must acknowledge and consider the following:

* The service treatment record showing that on August 23, 1978, the Veteran was seen after falling and hitting his head on concrete.  He had pain to the right side of his head.  The diagnosis was head trauma and he was given a "head trauma" sheet to read.  A skull x-ray noted questionable loss of consciousness and was negative.  

* The service treatment record showing that on September 9, 1978, the Veteran was seen for various complaints, including headaches.  

* The post-service treatment record showing that the Veteran complained of headaches and dizziness with bending in September 1986.  See VBMS documents, uploaded November 30, 2011.  

* The post-service treatment record showing that the Veteran was seen at South Shore Hospital in August 1989 with complaints of nausea, vomiting and headaches.  See VBMS documents, uploaded May 29, 2012.  

* The buddy statements from the Veteran's ex-wife (C.V.) and his siblings indicating that the Veteran complained of headaches after he was discharged from service.  See VBMS documents, uploaded November 30, 2011.  

* The treatment records showing post-service head injuries in September 1984 (MVA/cerebral contusion, South Shore Hospital); August 1986 (laceration to the forehead, postal service treatment records);  March 1990 (concussion, South Shore Hospital); and March 1991 (fall with questionable loss of consciousness, Quincy Hospital); and

* The opinion from Ellen Malsky, M.D., dated August 27, 2010.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.   Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





